Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                February 28, 2020

The Court of Appeals hereby passes the following order:

A20D0297. AUSTIN JERMAINE MCINTYRE v. THE STATE.

      In this application for discretionary appeal, Austin McIntyre seeks review of
the trial court’s order denying his motion for new trial in his criminal case. The
application materials indicate that McIntyre was convicted of felony murder.
Jurisdiction over this application, therefore, lies in the Supreme Court.
      Under our Constitution, the Supreme Court has appellate jurisdiction over
“[a]ll cases in which a sentence of death was imposed or could be imposed.” Ga.
Const. of 1983, Art. VI, Sec. VI, Par. III (8). Because a penalty of death can be
imposed for the crime of murder, jurisdiction is proper in the Supreme Court. See
OCGA § 16-5-1 (e) (1); OCGA § 17-10-30 (b); Neal v. State, 290 Ga. 563, 572 (722
SE2d 765) (2012) (Hunstein, C. J., concurring); see also State v. Thornton, 253 Ga.
524, 524 (1) (322 SE2d 711) (1984) (directing this Court to transfer “all cases in
which either a sentence of death or of life imprisonment has been imposed upon
conviction of murder”). Accordingly, this case is hereby TRANSFERRED to the
Supreme Court for disposition.
                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        02/28/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.